Exhibit 10.1

 

 

FIRST ADDENDUM

TO

LOAN AGREEMENT DATED DECEMBER 5, 2014

BETWEEN

GRACE McLAIN CAPITAL ADVISORS, LLC, LENDER

AND

UBL INTERACTIVE, INC., BORROWER

 

 

THIS ADDENDUM, made and entered into this 21st day of July, 2015, by and between
GRACE McLAIN CAPITAL ADVISORS, LLC (the “Lender”), and UBL INTERACTIVE, INC.
(the “Borrower”).

 

WHEREAS, Lender and Borrower entered into a Term Loan Agreement dated December
5, 2014 (the written Term Loan Agreement and Amendments being referred to as the
“Loan Agreement”); and

 

WHEREAS, Section XIV of the Loan Agreement states that it may be amended or
modified by the written consent of Lender and Borrower; and

 

WHEREAS, Lender and Borrower wish to confirm in this Addendum the extension of
the Maturity Date for the Tranche A Term Loan, the funding of a portion of the
Tranche B Term Loan, and the issue of stock warrants to Lender in connection
therewith.

 

NOW, THEREFORE, in consideration of the mutual obligations herein contained and
other consideration, the sufficiency of which is hereby acknowledged, Lender and
Borrower agree as follows:

 

1.            Capitalized terms used in this Addendum and not otherwise defined
shall have the meaning ascribed to them in the Loan Agreement.

 

2.            Pursuant to Section V of the Loan Agreement, the Maturity Date of
the Tranche A Term Loan was June 15, 2015. By executing this Addendum, the
Maturity Date of the Tranche A Term Loan shall be extended to August 15, 2015,
at which time Borrower shall pay to Lender all outstanding principal, accrued
and unpaid interest, and any other amounts due under the Tranche A Term Loan.

 

3.            Borrower acknowledges and confirms that as of June 15, 2015, the
outstanding balance of principal and interest under the Tranche A Term Loan was
Seventy-seven Thousand Seven Hundred Five and 57/100 Dollars ($77,705.57), which
balance includes the application of funds from the Tranche B Term Loan described
in Paragraph 4 below. Interest shall continue to accrue on the unpaid balance of
the Tranche A Term Loan, as provided in the Loan Agreement.

 





 

 

 

4.            Borrower acknowledges and confirms that on June 25, 2015, Lender
funded the sum of Twenty-five Thousand and No/100 Dollars ($25,000.00) as a
first tranche (the “Term Loan B First Tranche”) under the Tranche B Term Loan,
which sum was applied to reduce the balance of the Tranche A Term Loan. Pursuant
to Section V of the Loan Agreement, the Maturity Date of the Term Loan B First
Tranche is December 25, 2015, at which time Borrower shall pay to Lender all
outstanding principal, accrued and unpaid interest, and any other amounts due
under the Term Loan B First Tranche. Interest shall continue to accrue on the
unpaid balance of the Term Loan B First Tranche, as provided in the Loan
Agreement.

 

5.            Lender and Borrower acknowledge and confirm that the sum of One
Hundred Seventy-five Thousand and No/100 Dollars ($175,000.00) remains to be
funded under the Tranche B Term Loan. Upon the funding and closing of the
remaining $175,000.00 of the Tranche B Term Loan, Lender will receive detachable
and transferable warrants (the “Term Loan B Warrants”) to purchase an additional
2.5% of Borrower’s total outstanding shares of common stock on a non-fully
diluted basis (but including the issuance of the equity underlying the Warrants)
calculated as of the closing date of the remaining funds under the Tranche B
Term Loan. The Term Loan B Warrants will not be subject to anti-dilution
protection or rights other than those of Borrower’s common stock shareholders;
provided, however, the Term Loan B Warrants will be subject to adjustment for
stock dividends, distributions, subdivisions and combinations. The Term Loan B
Warrants will (i) be substantially in the form attached to the Loan Agreement as
Exhibit A, (ii) be fully vested and exercisable upon purchase, (iii) be
exercisable in whole or in part from time to time, and (iv) have a term of two
(2) years from the date of issue. The exercise price per share of the Term Loan
B Warrants will be set at $0.15.

 

6.            Borrower shall pay or reimburse Lender upon demand for all costs
and expenses (including, without limitation, reasonable attorneys' and
paralegals' expenses) incurred or paid by Lender in connection with this
Addendum.

 

7.            In the event of a conflict between the terms of this Addendum and
the terms of the Loan Agreement, the terms of this Addendum shall control.

 

EXCEPT AS HEREBY STATED, all other provisions of the Loan Agreement shall
continue in full force and effect and are hereby confirmed and ratified.

 

 

 

 

 

 

 

 

[Remainder of page intentionally left blank]

 



2

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date first above written.

 

  LENDER:          

GRACE McLAIN CAPITAL ADVISORS, LLC, a

North Carolina limited liability company

                By: /s/Bill Rhew     Name:Bill Rhew     Title:Managing Director
                BORROWER:           UBL INTERACTIVE, INC., a Delaware
corporation           By: /s/ Doyal Bryant     Name: Doyal Bryant     Title: CEO
             



 



 



3



 

 







 

 

 



 



 

 







 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Addendum to Loan Agreement

 

